DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10, 12, 13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate or make obvious the method of claim 1, where an intermediate object is produced form a dual cure resin, made from two different components, applying a coating containing abrasive particles, and heating the coated intermediate object to bond the coating an cure the object to form a cured object having a surface coating bonded thereto.
The closest prior art is Smooth-On (Youtube video NPL2 from the 10/19/20 IDS), Hull (US 5234636), Miller (US 20170028432), Linnel (US 9827713), Murphy (US 4844144), Langer (US 6155331), Nakamura (JP H02111528), and Rolland (US 9453142).  None of these reference alone or in combination anticipate or make obvious the claimed method.  Nakamura and Rolland teach roughly the dual cure aspect.  The other references teach coating finished printed parts.  However this is nothing to bridge the references such that an intermediate (i.e. green) part is coated and then later fully cured such that the coating is bonded to the surface and the dual cure resin has fully cured to create a cured object.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068.  The examiner can normally be reached on Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743